1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #294141
     Assistant Federal Defender
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Counsel for Defendant
6    JAVIER MESA

7
8                            IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00110 DAD

12                    Plaintiff,                  ORDER FOR RELEASE OF JAVIER MESA TO
                                                  THE SALVATION ARMY FRESNO ADULT
13          vs.                                   REHABILITATION CENTER ON DECEMBER
                                                  4, 2019
14   JAVIER MESA,

15                                                 Hon. Dale A. Drozd
                      Defendant.
16
17
18         On December 2, 2019, Defendant Javier Mesa appeared before the Honorable Dale A.
19 Drozd for disposition after violating the conditions of his supervised release violation. The Court
20 sentenced Mr. Mesa to time served, and directed that Mr. Mesa remain in custody at the Fresno
21 County Jail until he could be transported to the Salvation Army, Fresno Adult Rehabilitation
22 Center, located at 804 South Parallel Avenue, Fresno CA 93721. Mr. Mesa has already been
23 assessed and deemed eligible for the Salvation Army six-month minimum residential therapy
24 program.
25         This proposed order is submitted to authorize Mr. Mesa’s release from the Fresno County
26 Jail on December 4, 2019, at 8:00 a.m., to the custody of Federal Defender employee Kevin
27 Mitchel, who will transport Mr. Mesa directly to the Salvation Army Rehabilitation Center. Mr.
28 Mesa shall remain in the custody of Kevin Mitchel and not be left alone from the time he exits the
1    jail until he enters the Salvation Army program. Mr. Mesa shall participate fully and comply with

2    all rules and conditions of the Salvation Army Rehabilitation Center for the duration of the

3    program. If for any reason Mr. Mesa is not accepted by the program he is to be returned directly
4    to Fresno County Jail.
5             Date: December 3, 2019
6                                                 Respectfully submitted,
7                                                 HEATHER E. WILLIAMS
                                                  Federal Defender
8
9                                                 /s/ Eric V. Kersten
10                                                ERIC V. KERSTEN
                                                  Assistant Federal Defender
11                                                Attorney for Defendant
                                                  JAVIER MESA
12
13
14
15                                                    ORDER
16            IT IS SO ORDERED. On December 4, 2019, at 8:00 a.m., Defendant Javier Mesa shall
17 be released from the Fresno County Jail to the custody of Kevin Mitchel, to be transported
18 directly to the Salvation Army, Fresno Adult Rehabilitation Center, located at 804 South Parallel
19 Avenue, Fresno, California. The defendant is thereafter to remain in the custody of the Salvation
20 Army Rehabilitation Center staff for the duration of the program. If, for any reason, Mr. Mesa is
21
   not accepted by the program he is to be returned directly to Fresno County Jail by Federal
22
   Defender Staff.
23
24 IT IS SO ORDERED.
25       Dated:       December 3, 2019
26                                                     UNITED STATES DISTRICT JUDGE

27
28



     MESA: Proposed Order
                                                      2
